Detailed Action
Acknowledgements 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 10-12, 14, 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (US 20180322260 Al) (“Adam”) in view of Orona et al. (US 20140283011 Al) (“Orona”). 

As per claims 1 & 11, Adam discloses: 
detecting an initiation of the software application (e.g. application i112) on a client computer; (¶ [0018], [0021], [0024][0059]; fig. 1 & related text) 
obtaining, by the client computer, at least a license for a usage of a first executable of the plurality of executables, wherein the client computer executes at least the first executable (e.g. instance-based type) of the plurality of executables (¶ [0021], [0022]; fig. 3); 
detecting an initiation of at least a second executable of the plurality of executables on the client computer (¶ [0018], [0021], [0024][0059]); 
obtaining execution type data (e.g. instant based or user based instances) for the second executable (¶ [0025], [0026]), 
determining, based on the execution type data, that a license for a usage of the second executable is not required (¶¶ [0054]- [0057]; fig. 5); and 
executing the second executable (¶ [0060]-[0061]).

Adam does not expressly disclose: 
wherein the execution type data specifies one of: 
a license for a usage of the second executable is not required if an instance of the second executable is executing on the client computer, or 
a license for a usage of the second executable is not required if at least one executable of the plurality of executables is executing on the client computer. 

Orona, however, discloses family license where all the executables within an application are licensed with a single license. Oreta further discloses: 
wherein the execution type data specifies one of: 
a license for a usage of the second executable is not required if an instance of the second executable is executing on the client computer (¶¶ [0031], [0032], [0054]-[0059]; fig. 4), or 
a license for a usage of the second executable is not required if at least one executable of the plurality of executables is executing on the client computer (¶¶ [0031], [0032], [0054]-[0059]; fig. 4). 

It would have been obvious to a person of ordinary skill in the art to modify Adam licensing system to incorporate the function of checking license of other executables within an application, as disclosed by Orona, to prevent unauthorized use of the application thereby enhancing security. 

As per claims 2 & 12, Adam/ Orona  discloses as shown above. 
Adam does not but Orona discloses wherein: the execution type data specifies that a license for a usage of the second executable is not required if an instance of the second executable is executing on the client computer; and the determining comprises determining that the first executable comprises an instance of the second executable (¶¶ [0031], [0032], [0054]-[0059]; fig. 4).

It would have been obvious to a person of ordinary skill in the art to modify Adam licensing system to incorporate the function of checking license of other executables within an application, as disclosed by Orona, to prevent unauthorized use of the application thereby enhancing security.  


As per claims 4 & 14, Adam/ Orona  discloses as shown above. 


It would have been obvious to a person of ordinary skill in the art to modify Adam licensing system to incorporate the function of checking license of other executables within an application, as disclosed by Orona, to prevent unauthorized use of the application thereby enhancing security.  

As per claims 6 & 16, Adam/ Orona  discloses as shown above. 
Adam further discloses detecting an initiation of at least a third executable of the plurality of executables on the client computer; obtaining execution type data for the third executable, wherein the execution type data specifies that a license for a usage of the third executable is always required; obtaining a license for a usage of the third executable; and executing the third executable (¶¶ [0018], [0021], [0024][0059]).

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites a first instance and a second instance. Therefore, the Examiner submits that the third instance, has no patentable 

As per claims 7 & 17, Adam/ Orona  discloses as shown above. 
Adam does not but Orona discloses:
wherein the plurality of executables comprise at least two of: a third executable, wherein the third executable has associated execution type data for the third executable stored at the client computer (¶¶ [0031], [0032], [0054]-[0059]; fig. 4), 
wherein the execution type data for the third executable specifies that a license for a usage of the third executable is not required if an instance of the third executable is executing on the client computer; a fourth executable, wherein the fourth executable has associated execution type data for the fourth executable stored at the client computer (¶¶ [0031], [0032], [0054]-[0059]; fig. 4), 
where in the execution type data for the third executable specifies that a license for a usage of the fourth executable is not required if at least one executable of the plurality of executables is executing on the client computer; or a fifth executable (¶¶ [0031], [0032], [0054]-[0059]; fig. 4), 
wherein the fifth executable has associated execution type data for the fifth executable stored at the client computer, wherein the execution type data for the fifth executable specifies that a license for a usage of the fifth executable is always required(¶¶ [0031], [0032], [0054]-[0059]; fig. 4).



The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites a first instance and a second instance. Therefore, the Examiner submits that the third instance, has no patentable significance because the third, fourth and fifth instances produce predictable results as produced by the first and second instances.


As per claims 8 & 18, Adam/ Orona  discloses as shown above. 
Adam further discloses:
wherein the obtaining the license for the usage of at least the first executable of the plurality of executables on the client computer comprises: determining that the software application is subject to a plurality of software license entitlement criteria defined by at least one software license agreement for the software application (¶¶ [0021]-[0026]); 
requesting, from a server computer, a license for a usage of the software application on the client computer (¶¶ [0005], [0006]); and 
determining, by the server computer, that the usage of the software application on the client computer satisfies the plurality of software license entitlement criteria (¶¶ [0023]-[0025]).

As per claims 10 & 20, Adam/ Orona  discloses as shown above. 
Adam further discloses: wherein the obtaining the execution type data for the second executable comprises obtaining the execution type data for the second executable from a configuration file stored at the client computer (¶¶ [0022], [0024]).

Claims 3, 5, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Orona  and further in view of Dickson (US 8,769,299 Bl) (“Dickson”). 

As per claims 3 & 13, Adam/ Orona  discloses as shown above. 
Adam does not but Dickson discloses checking in the license for the usage of the first executable once both the first executable and the second executable are not executing (col. 9, lines 25-35; col. 10, lines 18-29; col. 11, lines 16-20) . 

It would have been obvious to a person of ordinary skill in the art to modify Adam licensing system to incorporate the function of check-in licenses when not in use, as disclosed by Dickson, to make the license available to other nodes thereby reducing the licensing costs. 

As per claims 5 & 15, Adam/ Orona discloses as shown above. 
Adam does not but Dickson discloses checking in the license for the usage of the first executable once all executables of the plurality of executables are not executing (col. 9, lines 25-35; col. 10, lines 18-29; col. 11, lines 16-20) . 

It would have been obvious to a person of ordinary skill in the art to modify Adam licensing system to incorporate the function of check-in licenses when not in use, as disclosed by Dickson, to make the license available to other nodes thereby reducing the licensing costs. 

Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (US  in view of Orona and further in view of De Gaetano et al (US 20190294778 A1) (“De Gaetano”).  

As per claims 9 & 19, Adam/ Orona  discloses as shown above. 
Adam does not but De Gaetano discloses: 
suspending an execution process of the software application subsequent to the detecting the initiation of the software application on the client computer (¶¶ [0004], [0023], [0030]); and 
resuming the execution process of the software application in response to the obtaining the license for the usage the first executable of the plurality of executables on the client computer (¶¶ [0077], [0004], [0023], [0030]). 

.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20210072970 A1- discloses: 
[0147] Block 408. Referring to block 408, the method further includes executing either the first application 216-1 or the second application 216-2 in response to the determining the deployment status of the first application. In some embodiments, in accordance with a determination that the deployment identifier of the first application 216-1 is the active deployment status, the first application 216-1 is executed (e.g., instead of the second application 216-2). Similarly, in accordance with a determination that the deployment identifier of the first application 216-1 is the inactive deployment status, the second application 216-2 is executed (e.g., instead of the first application 216-2). 

US 20080177560 A1- discloses 
[0019] Having accepted the request, the licensing management function 11 determines whether or not the application program is executable, in accordance with the usage conditions contained in the license key. If the application program is determined to be executable, then license issuance is executed. Otherwise, if the application program is determined to be unexecutable, the license issuance is denied (step S19). When the license issuance has been able to be executed, the application process 21 continues the operation, or otherwise stops its own execution.

US 20080155698 A1- discloses  
compiling the software application module to produce an executable software application module, determining if the developer is authorized to use the API, and embedding a watermark in the executable software application module if it is determined that the developer is authorized to use the API. The method still further includes executing the main software application, reading the watermark from a executable software application 


US 20130198855 Al- discloses:
Systems, methods, and software are disclosed herein for
licensing applications using a preferred authorization process
dynamically identified based on conditions associated with
an initiation of an application. Authorization is then
attempted using the preferred authorization process. In some
examples, the preferred authorization process is selected
from at least a keyless authorization process and a key-based
authorization process.

US 2015/0149363 Al- discloses:
In one aspect, this application describes a method for determining
a license status of a software application. The method
includes receiving a license status request to obtain an indication
of whether a software application is licensed for use on
a client computing device. The method also includes identifying
identity information that corresponds to user identity
information, device identity information, or both. The
method also includes sending a communication generated
from the license status request and the identity information to
a licensing service, the communication being used by the
licensing service to generate the indication based at least in
part on the identity information and licensing information
associated with the software application. The method also
includes receiving a license status response from the licensing
service that includes the indication. The method also includes
sending the license status response to the software application
for processing by the software application.

US 20130179984 Al- discloses:
A method for controlling the execution of a software application
on a computer system. The method includes the steps
of generating a license map based on a given license for the
application, the license map including the information on
which user is allowed to execute the application, providing a
license client on the computer system and providing a license
server delivering the license map to the license client. When

decides whether the user is allowed to execute the application
based on the license map.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685